KOEHLER, J.,
Concurring separately:
I write separately in concurrence with the well-crafted majority opinion and to suggest that the dissent herein is predicated upon a fallacious premise and not supported by the Ohio Supreme Court's recent decision in Bechtol v. Bechtol (1990), 49 Ohio St. 3d 21.
While our dissenting brother may feel vindicated by the reversal of this court's decision in Bechtol, supra, his patriotism, palet for pastries, and preference of parents should not prevent his perception of the legal basis for the majority's decision.
The error in Bechtol was not our determination that the role of the primary caregiver is a relevant factor, but rather our finding that "the trial court did not properly consider this factor." Bechtol, supra, at 23. (Emphasis added.) Our ruling in the case at bar is not that the trial court failed to properly consider the child's age, but that the court completely ignored it in considering the primary caregiver factor. The relevance of a child's tender years or young age within the context of the primary caretaker factor is clearly recognized in Bechtol, supra, at 23, 24, wherein the Supreme Court expresses its belief that: "trial courts in considering and weighing the issue of who is the primary caregiver will give due consideration to the state of an infant child in a controversy concerning custody." (Emphasis added.)
I believe this is consistent with the majority opinion's expression that a child's tender years is a factor which warrants consideration in assessing the role of the primary caretaker and, ultimately, the child's best interest.
In the case at bar, there is nothing to suggest that the trial court gave any, let alone due, consideration to the child's age in its assessment of the primary caretaker role. Accordingly, the trial court erred by failing to consider the child's age in conjunction with its determination of the primary caregiver factor.